Citation Nr: 0011180	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-16 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased (compensable) rating for a 
service-connected status post left fifth metacarpal fracture 
(Boxer's fracture).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran had approximately 20 years of active military 
service, to include the period from December 1975 to December 
1977, and from November 1986 to March 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which denied claims of 
entitlement to increased ratings for service-connected status 
post non-displaced spiral fracture, left fibula, and service-
connected status post left fifth metacarpal fracture (Boxer's 
fracture), with each disability evaluated as 0 percent 
disabling (noncompensable).  The veteran appealed both 
decisions, and in December 1998, the Board denied the 
veteran's claim for a compensable rating for service-
connected status post non-displaced spiral fracture, left 
fibula.


FINDING OF FACT

The veteran's status post left fifth metacarpal fracture 
(Boxer's fracture) is well healed and not productive of 
ascertainable functional impairment. 


CONCLUSION OF LAW

The schedular criteria for compensable rating for status post 
left fifth metacarpal fracture (Boxer's fracture) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5227 (1999). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation for his service-connected status post left fifth 
metacarpal fracture (Boxer's fracture) is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  In contrast to 
claims for service connection, when a veteran is seeking an 
increased rating for a disability that has already been 
service connected, an assertion of an increase in severity is 
sufficient to render the increased rating claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  As to this issue, the Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed and that no useful purpose would be served by 
remanding the veteran's claim for further development. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.

A review of the veteran's transcript from his hearing, held 
in January 1999, and his written statements, shows that he 
asserts that an increased rating is warranted for his status 
post left fifth metacarpal fracture (Boxer's fracture) 
because it is productive of pain, weakness and stiffness, 
particularly when he is lifting things, or when he is playing 
catch.

The veteran was granted service connection for status post 
left fifth metacarpal fracture (Boxer's fracture), evaluated 
as 0 percent disabling, in December 1994, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5227.  Under DC 5227, 
which governs disability evaluations due to ankylosis of 
individual fingers, other than the thumb, index finger and 
middle finger, a noncompensable rating is contemplated in 
cases where ankylosis of such a finger has been demonstrated.   
No diagnostic code provides for an evaluation higher than 
noncompensable for injuries in which only the little finger 
is affected, unless there is an extremely unfavorable 
ankylosis of the little finger.  In such cases, the condition 
is rated as an amputation under 38 C.F.R. § 4.71a, DC 5156 
(1999).  That code provides that an amputation of the little 
finger, without metacarpal resection (more than one-half of 
the bone lost), is ratable at ten percent.

In this case, the claims file includes a VA examination 
report, dated in June 1997, which shows that the veteran 
complained that his left hand throbbed and hurt when he 
played catch, "if he bangs it against something," or if he 
slept on it the wrong way.  He complained that if he holds 
his elbow straight with his arms at the side, and puts a 
five-pound apparatus on the tip of his fifth left finger he 
was only able to flex his finger four times, as opposed to 25 
times on the right fifth finger.  On examination, 
dorsiflexion was to 15 degrees, and flexion was all the way 
to the palm, tightly.  He was tender over his metacarpal 
phalangeal joint area.  The examiner stated that he could not 
explain the veteran's complaints of left fifth finger 
weakness relative to his right fifth finger.  The examiner 
determined that the veteran had no functional disability due 
to this disability.  X-rays revealed a left fifth distal 
metacarpal fracture with 15 degrees of distal volar 
angulation.  A VA outpatient treatment report, dated in 
February 1997, is remarkable for complaints of shoulder 
symptoms, as well as left fifth finger symptoms from hitting 
his hand against a wall.  On examination, there was no 
swelling or erythema, and there was a full range of motion.  
There was no relevant diagnosis.  The Board notes that the 
claims file does not contain any medical evidence showing 
that there is ankylosis of the veteran's left fifth 
metacarpal.  Based on the evidence in the record, including 
the absence of unfavorable ankylosis in the left hand, the 
Board concludes that the preponderance of the evidence is 
against an increased rating for status post left fifth 
metacarpal fracture (Boxer's fracture).

The Board is required to take pain symptoms and weakness into 
account in ratings evaluations. 38 C.F.R. §§ 4.40, 4.45(f) 
(1999); see also Deluca v. Brown, 8 Vet. App. 202, 204-206 
(1995).  The Board acknowledges that the veteran's status 
post left fifth metacarpal fracture (Boxer's fracture) has 
been reported to be productive of pain.  However, the June 
1997 VA examination report shows that the examiner determined 
that there was no functional loss due to the veteran's left 
fifth finger disability, and the Board finds that an award 
for functional loss due to pain is not supported by adequate 
pathology, or by objective demonstration on examination.  
Therefore, an increased rating is not warranted under these 
criteria.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for a status post left 
fifth metacarpal fracture is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

